Case: 1:20-cv-05191 Document #: 33-4 Filed: 12/10/20 Page 1 of 2 PagelD #:405

EXHIBIT 17
Case: 1:20-cv-05191 Document #: 33-4 Filed: 12/10/20 Page 2 of 2 PagelD #:406

From: Brezina, David

To: “Patrick Gomez": “patickwaynefarms@consultant.com": “godsonnguyenl01 @gmail.com":
7 ide f Boral u

Bee: David Brezina

Subject: Activity in Case 20-cv-05191 Wayne Farms LLC v John Doe Our File €220735030

Date: Monday, October 12, 2020 7:12:00 PM

Attachments: 19-1 pdf
19-main.odf
Docket 18 Extend TRO and Set Status pdf

 

Good Day, Patrick (or Gracie, or Nguyen)

| texted you a couple of times and sent at least one email.

You really need to get back to me so we can resolve this case.

If you have some defenses to offer, you can do so when the Judge schedules this to be heard.

There is already scheduled a Status Conference for October 15, 2020 at 09:15 Central Time. | texted
that to you.

David C Brezina

Registered Patent Attorney

Member, Trial Bar, USDC Northen District of Illinois
Ladas & Parry LLP

224 South Michigan Avenue

Suite 1600

Chicago, Illinois 60604

312 427-1300

312 408-2532 (direct)

The sender does not provide any tax advice, therefore this cannot be reliance opinion.

This message (including any attachments) is intended only for the use of the individual or entity to which it is
addressed and may contain information that is non-public, proprietary, privileged, confidential, and exempt from
disclosure under applicable law or may constitute as attorney work product. If you are not the intended recipient,
you are hereby notified that any use, dissemination, distribution, or copying of this communication is strictly
prohibited. If you have received this communication in error, notify us immediately by email or telephone and (i)
destroy this message if a facsimile or (ii) delete this message immediately if this is an electronic communication.
